Affirmed and Memorandum Opinion filed March 12, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01076-CV

                    IN THE INTEREST OF M.L.B., a Child


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-54208

                 MEMORANDUM                     OPINION


      Appellant, A.Y.A., appeals a final decree signed October 8, 2012,
terminating her parental rights to the child who is the subject of this suit.
Appellant filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The
Anders procedures are applicable to an appeal from the termination of parental
rights when an appointed attorney concludes that there are no non-frivolous issues
to assert on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.CHouston [14th
Dist.] 2004, no pet.).

      Copies of counsel’s brief and the appellate record were delivered to
appellant. Appellant was advised of her right to file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135
S.W.3d at 329-30. More than thirty days have elapsed and as of this date, no pro
se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. We note that the trial court’s ruling
on the motion for instructed verdict was in error because the Department did not
prove constructive abandonment for six months prior to appellant’s incarceration.
See Tex. Fam. Code Ann. § 161.001(1)(N). Because the judgment of termination
can be affirmed on the remaining grounds alleged under section 161.001(1) along
with a finding of best interest of the child, we find no reversible error. See In re
Castillo, 101 S.W.3d 174, 178 (Tex. App.—Amarillo 2003, pet. denied).             A
discussion of the brief would add nothing to the jurisprudence of the state.

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.



                                          2